     Case 2:17-cv-00079-JAD-EJY Document 62
                                         61 Filed 05/15/20
                                                  05/14/20 Page 1 of 3




 1   WRIGHT, FINLAY & ZAK, LLP
     Christina V. Miller, Esq.
 2   Nevada Bar No. 12448
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
 6   lrobbins@wrightlegal.net
     Attorneys for Plaintiff/Counter-Defendant, U.S. Bank National Association, as Trustee for GSAA
 7   Home Equity Trust 2006-20, Asset-Backed Certificates, Series 2006-20
 8                             UNITED STATES DISTRICT COURT
 9                                  DISTRICT OF NEVADA

10
     U.S. BANK NATIONAL ASSOCIATION, AS  Case No: 2:17-cv-00079-JAD- EJY
11   TRUSTEE FOR GSAA HOME EQUITY TRUST
     2006-20, ASSET-BACKED CERTIFICATES,
     SERIES 2006-20,                     STIPULATION AND ORDER TO
12                                       DISMISS
13                Plaintiff,

14          vs.

15   SFR INVESTMENTS POOL 1, LLC; and TRAIL
     RIDGE COMMUNITY ASSOCIATION,
16
17                    Defendant.                               ECF No. 61
     ________________________________________
18   SFR INVESTMENTS POOL 1, LLC, a Nevada
     limited liability company,
19
20                 Counter/Cross Claimant,

21          vs.
22   U.S. BANK NATIONAL ASSOCIATION, AS
23   TRUSTEE FOR GSAA HOME EQUITY
     TRUST 2006-20, ASSET-BACKED
24   CERTIFICATES, SERIES 2006-20;
     MORTGAGE ELECTRONIC
25   REGISTRATION SYSTEMS, INC., AS
26   NOMINEE FOR HOME123 CORPORATION;
     DANIEL PALACIOS, an individual,
27
                   Counter/Cross-Defendants.
28



                                               Page 1 of 3
     Case 2:17-cv-00079-JAD-EJY Document 62
                                         61 Filed 05/15/20
                                                  05/14/20 Page 2 of 3



                             STIPULATION AND ORDER TO DISMISS
 1
 2          COMES NOW, Plaintiff/Counter-Defendant, U.S. Bank National Association, as

 3   Trustee for GSAA Home Equity Trust 2006-20, Asset-Backed Certificates, Series 2006-20
 4
     (hereinafter “U.S. Bank”), by and through its attorney of record, Lindsay D. Robbins, Esq., of
 5
     the law firm of Wright Finlay & Zak LLP; and Defendant/Counterclaimant, SFR Investments
 6
 7   Pool 1, LLC (hereinafter “SFR”), by and through its attorney of record, Jacqueline A. Gilbert,

 8   Esq., of the law firm Kim Gilbert Ebron (collectively, the “Parties”), hereby stipulate that,
 9   pursuant to settlement amongst the Parties, all claims between the Parties are hereby dismissed
10
     with prejudice, with each party to bear its own attorney fees and costs.
11
     ///
12
13
14   ///
15
16
     ///
17
18
19   ///

20
21
     ///
22
23
     ///
24
25
26   ///
27
28



                                                 Page 2 of 3
     Case 2:17-cv-00079-JAD-EJY Document 62
                                         61 Filed 05/15/20
                                                  05/14/20 Page 3 of 3



            Nothing in this Stipulation shall not be construed and is not intended to affect any
 1
 2   outstanding claims or judgments SFR may have against any other parties, i.e. Mortgage

 3   Electronic Registration Systems, as Nominee for HOME123 Corporation and Daniel Palacios.
 4
            DATED this 14th day of May, 2020.
 5
 6   WRIGHT, FINLAY & ZAK, LLP                        KIM GILBERT EBRON
 7
     /s/ Lindsay D. Robbins                           /s/ Jacqueline A. Gilbert________
 8   Lindsay D. Robbins, Esq.                         Jacqueline A. Gilbert, Esq.
     Nevada Bar No. 13474                             Nevada Bar No. 10593
 9   7785 W. Sahara Ave., Suite 200                   7625 Dean Martin Drive, Suite 110
10   Las Vegas, NV 8911                               Las Vegas, Nevada 89139
     Attorneys for Plaintiff/Counter-Defendant,       Attorneys for Defendant/Counterclaimant,
11   U.S. Bank National Association, as Trustee for   SFR Investments Pool I, LLC
     GSAA Home Equity Trust 2006-20, Asset-
12   Backed Certificates, Series 2006-20
13
14
     IT IS SO ORDERED.                    ORDER
15
16   DATE:  _________________
         Based   on the stipulation between U.S. Bank National Association and SFR
      Investments Pool I, LLC [ECF No. 61], IT IS HEREBY ORDERED that all claims by
17
      and between U.S. Bank and SFR are DISMISSED with prejudice, each side to bear its
                                                                                ____
18    own fees and costs. SFR has until 6/12/2020 to dismiss any remaining claim or file
                                              U.S. DISTRICT COURT JUDGE
      necessary motions to bring those claims to conclusion. If SFR fails to take such
19    action by this deadline, the court may deem any remaining claims as abandoned and
20    dismiss them sua sponte.

21                                                    _______________________
                                                      U.S. District Judge
22
                                                      5-15-2020
23
24
25
26
27
28



                                               Page 3 of 3
